Citation Nr: 1000295	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-41 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability, after January 26, 2005. 

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity, after January 26, 
2005. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to 
May 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision. 

In October 2007 the Board considered the claim of whether a 
rating in excess of 20 percent was warranted for the 
Veteran's lower back disability.  The Board recognized that a 
separate 20 percent rating was warranted for a neurological 
component of the Veteran's back disability.  However, on 
January 26, 2005, a statement was received from the Veteran 
indicating that his back condition had worsened and 
requesting another examination.  Seeking to avoid a delay in 
awarding the Veteran's rating for a neurologic component, the 
Board reviewed all of the evidence up to the date the 
statement was received from the Veteran requesting another 
examination.  The Board granted a separate 20 percent rating 
for radiculopathy in the Veteran's left leg, and denied a 
rating in excess of 20 percent for the Veteran's back 
disability earlier than January 26, 2005.  As such, the 
issues in this case have been modified as described above.

The Veteran requested the opportunity to testify at a Board 
hearing, in October 2006, but he later withdrew this request 
and indicated that he did not wish to be rescheduled for 
another hearing.  In addition, he stated that he preferred to 
"waive" the opportunity to testify at a hearing.  As such, 
there is no outstanding hearing request and the Board will 
proceed to adjudicate the Veteran's claim.


FINDINGS OF FACT

1.  Since January 26, 2005, the Veteran's low back disability 
has not been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by 
favorable ankylosis of the entire thoracolumbar spine.

2.  Since January 26, 2005, no medical evidence has been 
presented showing that the Veteran's low back disability was 
productive of incapacitating episodes.

3.  Since January 26, 2005, no medical evidence has been 
presented showing that the neurologic impairment of the 
Veteran's left lower extremity as a result of his lower back 
disability has resulted in a disability analogous to more 
than moderate incomplete paralysis of the sciatic nerve.

4.  The evidence demonstrates that the Veteran has a 
neurologic impairment in his right lower extremity as a 
result of his lower back disability that has resulted in a 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  Criteria for a separate evaluation in excess of 20 
percent evaluation for low back disability, since January 26, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes (DCs) 5235-5243 (2009).

2.  Criteria for a rating in excess 20 percent evaluation for 
left-sided moderate incomplete paralysis of the sciatic 
nerve, since January 26, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 
(2009).

3.  Criteria for a 20 percent rating for right-sided moderate 
incomplete paralysis of the sciatic nerve have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a letter received on January 26, 2005, the Veteran 
asserted that his back disability was more severe than it was 
rated at that time, and he requested another VA examination.  
As noted in the introduction, the Board evaluated the 
Veteran's claim for the discrete period from the day his 
claim was received until January 26, 2005; as such, this 
decision must decide the issues of whether a rating in excess 
of 20 percent is warranted for the lower back disability and 
whether a rating in excess of 20 percent is warranted for the 
radiculopathy of the left lower extremity.

As was noted in the October 2007 Board decision, the 
Veteran's low back disability may be rated pursuant to the 
general rating formula for diseases and injuries of the spine 
set forth in Diagnostic Codes 5235-5242.  Under the general 
rating formula, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires either that forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or 
that favorable ankylosis of the entire thoracolumbar spine is 
shown.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The Board reiterates that, where, as here, a Veteran has 
intervertebral disc syndrome, the condition may be evaluated 
either based on the total duration of incapacitating episodes 
over the past twelve months under Diagnostic Code 5243, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic impairment, whichever 
method results in the higher evaluation.  In this case, a 
careful review of the record reveals no evidence indicating 
that a physician has prescribed bed rest to treat any 
incapacitating episodes of back pain (in fact, at a VA 
examination in January 2009, the examiner specifically found 
that there were no incapacitating episodes of spine disease), 
and indeed the Veteran does not contend otherwise.  As such, 
the Board finds it is more favorable to the Veteran to 
evaluate his low back disability based on the discrete 
orthopedic and neurological manifestations.

Orthopedic impairment of the low back

The Veteran's lower back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5243.  The medical 
evidence, including the range of motion findings obtained at 
the January 2009 VA examination, does not show that the 
Veteran's range of motion is so limited so as to warrant an 
evaluation in excess of 20 percent.  At the examination the 
Veteran demonstrated forward flexion from 0-60 degrees.  The 
examiner acknowledged that range of motion was additionally 
limited by repetitive motion, but found that the examination 
was primarily limited by the fact that the Veteran is in a 
wheelchair and cannot stand.  

Voluminous treatment records have been reviewed, but there is 
no evidence of additional range of motion testing.  
Nevertheless, the Veteran was noted to have full range of 
motion in all of his extremities in April 2007; and, in 
November 2007, it was noted that the Veteran changed the 
dressing on his amputated right foot every other day, thereby 
suggesting some range of motion in his back.

When evaluating joint disabilities rated on the basis of 
limitation of motion, the regulations state that VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
These factors have been considered and it is noted that even 
with the pain shown on motion and additional limitation 
caused by repetitive motion, it has not been shown that these 
additional limitations effectively reduce the Veteran's range 
of motion to 30 degrees or less.

At his examination, the Veteran reported being in constant 
pain with flare-ups 1-2 times per week, during which time he 
asserted that he was severely disabled; and both the Veteran 
and his representative have argued that these flare-ups are 
of such severity that the Veteran should be assigned a rating 
in excess of 20 percent.  However, while the Board in no way 
wishes to minimize the pain or limitation caused by these 
flare-ups, the fact remains that the Veteran has not sought 
medical treatment for them, as hundreds of pages of treatment 
records fail to describe treatment for any flare-ups.  While 
the Veteran is considered competent to testify to symptoms of 
his back pain such as flare-ups; the objective medical 
evidence simply does not show that the added flare-ups 
warrant an increase in the Veteran's disability rating.   

There is also no medical evidence showing that the Veteran 
has ankylosis of the thoracolumbar spine (as the examiner 
specifically found no evidence of thoracolumbar ankylosis at 
the January 2009 VA examination), and indeed, the Veteran 
does not contend otherwise.  As such, the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 20 percent based on orthopedic manifestations of 
his lower back disability.

Neurological impairment of the lower back

As was determined in the Board October 2007 decision, the 
medical evidence reflects moderate incomplete paralysis in 
the Veteran's lower left extremity, as the Board stated that 
the medical evidence uniformly shows that the Veteran has 
significant left-sided radiculopathy.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis.

Based on the Veteran's statements, the findings contained in 
the December 2003 VA examination report, and the VA 
outpatient treatment records, the Board found in the October 
2007 decision that the Veteran's lower back disability 
warranted a separate 20 percent rating under Diagnostic Code 
8520 for a disability analogous to moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity.  
The additional medical evidence received since that decision, 
including the VA examination report from the January 2009 
examination, does not show that the neurologic disability 
impacting the Veteran's left lower extremity has increased 
beyond the 20 percent rating that is currently assigned.  

For example, at the January 2009 examination, motor testing 
showed 2/5 on hip flexion, hip extension, knee extension, and 
ankle dorsiflexion and plantar flexion.  It is noted that 2/5 
is assigned when active moment when gravity is eliminated.  
Sensory testing of the left lower extremity showed 0/2 for 
vibration, pain, and light touch, although position sense was 
2/2.  Reflex testing was absent to knee jerk and ankle jerk.  
Additionally, no bowel or bladder incontinence was shown.

It is uncontested that the Veteran has a neurological 
disability, but the fact remains that he does not have any 
bowel or bladder incontinence and he has motor testing that 
is the equivalent of active moment when gravity is 
eliminated.  As such, a rating in excess of 20 percent for 
left side radiculopathy is not warranted.

While it is not shown that the Veteran's left side 
radiculopathy was more severe than rated; the examiner at the 
January 2009 VA examination found that the Veteran displayed 
symptoms of right sided radiculopathy during his examination.  
The examiner allowed that these neurological deficits could 
also be related to the Veteran's advanced diabetic condition, 
which had resulted in his right foot being amputated, 
explaining that the combination of both these clinical 
entities (advanced diabetes and radiculopathy) can cause the 
same end result of advanced extensive loss of sensation and 
pain.  The examiner also noted that the Veteran had end stage 
neuropathy of the right leg.  However, stating that it would 
be difficult to differentiate the cause of the neuropathy, 
the examiner opined that it is as likely as not that the 
Veteran has right sided radiculopathy stemming from his low 
back disability.

Reviewing the results of neurological testing, the Veteran 
had essentially the same results on the right side as he did 
on the left (with the exception of testing at the ankle since 
the Veteran's right foot has been amputated).  As such, the 
Board concludes that a rating for moderate incomplete 
paralysis of the sciatic nerve of the right lower extremity 
is warranted.  The evidence does not show that moderately 
severe incomplete paralysis is warranted, as the Veteran does 
not have any bowel or bladder incontinence; and motor testing 
showed active movement when gravity was eliminated.

As such, a 20 percent rating for moderate incomplete 
paralysis of the right leg is granted.

Extraschedular Consideration

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, the medical 
evidence fails to show anything unique or unusual about his 
lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms 
include flare-ups, pain, and limitation of motion, all of 
which are specifically accounted for in the rating criteria.  
Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his back; and it has not been 
shown that the Veteran's back disability has caused marked 
interference with employment, as it was noted that the 
Veteran retired many years earlier after a robbery of his 
business as a diamond setter.  As such, it would not be found 
that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating 
is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the Veteran was informed of how disability 
ratings and effective dates are formulated in a September 
2006 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The Veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.








ORDER

A separate evaluation in excess of 20 percent for the 
Veteran's lower back disability is denied.

A rating in excess of 20 percent for radiculopathy of the 
left lower extremity is denied.

A 20 percent rating for radiculopathy of the right lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


